UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedOctober 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51841 SOLTERA MINING CORP. (Exact name of registrant as specified in its charter) Nevada 00-0000000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Bahnhofstrasse 23, Zug, Switzerland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to Section 12(g) of the Act: common stock - $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[ X ]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[ X ]No Page - 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[] Yes[ X ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[ X ]No Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company)Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[ X ]No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $13,630,284 as of April 30, 2008 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 20, 2009 common stock - $0.001 par value Documents incorporated by reference:Exhibit 3.1 (Articles of Incorporation) and Exhibit 3.2 (By-laws) both filed as exhibits to Soltera’s registration statement on Form SB-2 filed on January 24, 2006; Exhibit 3.4 (Articles of Incorporation of Incas) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on February 21, 2007; Exhibit 3.5 (Licence of Atzek Mineral SA de CV) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on September 25, 2007; Exhibit 3.6 (Articles of Incorporation of Atzek Mineral SA de CV) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on September 25, 2007; Exhibit 3.8 (Act of Incorporation for Albanian Mines Company sh.a.) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on October 23, 2008; Exhibit 10.1 (Property Agreement) filed as an exhibit to Soltera’s registration statement on Form SB-2 filed on January 24, 2006; Exhibit 10.2 (Trust Agreement) filed as an exhibit to Soltera’s Form SB-2 filed on January 24, 2006; Exhibit 10.3 (Management Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on May 2, 2007; Exhibit 10.4 (Letter Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on May 29, 2007;Exhibit 10.5 (Stock Acquisition Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on August 2, 2007; Exhibit 10.6 (First Option Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on August 2, 2007; Exhibit 10.7 (Second Option Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on August 2, 2007; Exhibit 10.8 (Share Transfer Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on August 2, 2007; Exhibit 10.9 (Loan Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on August 2, 2007; Exhibit 10.10 (Share Transfer Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on September 14, 2007; Exhibit 10.11 (Management Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on September 24, 2007; Exhibit 10.12 (Bare Trust) filed as an exhibit to Soltera’s Form 10-KSB (Annual Report) filed on February 21, 2008; Exhibit 10.13 (Assignment Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on March 10, 2008; Exhibit 10.14 (Option Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on March 10, 2008; Exhibit 10.15 (Stock Acquisition Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on March 10, 2008; Exhibit 10.16 (Cananea Exploration Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on March 10, 2008; Exhibit 10.17 (Colorada Exploration Agreement) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on March 10, 2008; Exhibit 10.18 (Irrevocable Offer) filed as an exhibit to Soltera’s Form 8-K (Current Report) filed on May 13, 2009; and Exhibit 14 (Financial Code of Ethics) filed as an exhibit to Soltera’s Form 10-QSB (Quarterly Report) filed on September 18, 2007. Page - 2 Forward Looking Statements The information in this annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These forward-looking statements involve risks and uncertainties, including statements regarding Soltera’s capital needs, business strategy and expectations.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology. Actual events or results may differ materially.In evaluating these statements, you should consider various factors, including the risks outlined from time to time, in other reports Soltera’s files with the Securities and Exchange Commission. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The forward-looking statements in this Form 10-K for the fiscal year ended October 31, 2008, are subject to risks and uncertainties that could cause actual results to differ materially from the results expressed in or implied by the statements contained in this report.As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives requires the exercise of judgment.To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and accordingly, no opinion is expressed on the achievability of those forward-looking statements.No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate. All forward-looking statements are made as of the date of filing of this Form 10-K and Soltera disclaims any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements.Soltera may, from time to time, make oral forward-looking statements.Soltera strongly advises that the above paragraphs and the risk factors described in this Annual Report and in Soltera’s other documents filed with the United States Securities and Exchange Commission should be read for a description of certain factors that could cause the actual results of Soltera to materially differ from those in the oral forward-looking statements. Soltera disclaims any intention or obligation to update or revise any oral or written forward-looking statements whether as a result of new information, future events or otherwise. PART I Item 1.Description of Business. (a) Business Development Soltera Mining Corp. (“Soltera”) is a Nevada corporation that was incorporated on September 21, 2005, under the name “Atlin Mineral Exploration Corp.”On May 30, 2007, the company changed its name to “Soltera Mining Corp.” by a majority vote of its shareholders. Incas Mineral, S.A. is an Argentinean company that was incorporated on July 6, 2007 (“Incas”).Incas is a wholly-owned subsidiary of Soltera, with 98% of the shares registered in the name of Soltera and 2% of the shares registered in the name of Fabio Montanari,
